ORDER SUSPENDING THE RESPONDENTS FROM THE PRACTICE OF LAW IN INDIANA
On December 12, 2001, this Court ordered the respondents, J. Scott Forgey and Kimberlie Lynn Forgey, to show cause why they should not be immediately suspended from the practice of law in this state due to their failure to respond to the Indiana Supreme Court Disciplinary Commission's demands for a response to a grievance filed against them. The order required that the respondents show cause in writing within 10 days of service of the order. The order was sent by certified mail to the respondents' business address in Indiana as reflected in the official ree-ords of the Clerk of this Court and to an additional Florida address supplied to the Disciplinary Commission by the United States Postal Service as a mail forwarding address for the respondents. The order sent to the respondents' Indiana address was returned with the notation "forwarding order expired." The order sent to the Florida address was delivered on December 31, 2001.
The Court finds that the respondents have not submitted a response to the Order to Show Cause dated December 12, 2001. Accordingly, the Court finds that the respondents should be suspended immediately from the practice of law in Indiana pursuant to Ind. Admission and Discipline Rule 23(10)({).
IT IS, THEREFORE, ORDERED that the respondents, J. Scott Forgey and Kim-berlie Lynn Forgey, are hereby suspended *1221from the practice of law, effective immediately. Pursuant to Admis.Dise.R. 23(10(f)(4), the suspension for J. Seott For-gey shall continue until: 1) the Executive Secretary of the Disciplinary Commission certifies to the Court that he has cooperated with the investigation; 2) the investigation or any related disciplinary proceedings that may arise from the investigation is disposed; or 3) until further order of this Court. Pursuant to Admis.Disc.R. 283(10(f)(4), the suspension for Kimberlie Lynn Forgey shall continue until: 1) the Executive Secretary of the Disciplinary Commission certifies to the Court that she has cooperated with the investigation; 2) the investigation or any related disciplinary proceedings that may arise from the investigation is disposed; or 3) until further order of this Court.
The Clerk of this Court is directed to forward notice of this order to the respondents by certified mail, return receipt requested, at their address as reflected in the Roll of Attorneys and at 21862 Sum-mertrace Circle, Boca Raton, FL 33428-1178.
The Clerk of this Court is further directed to issue notice of this order to the Disciplinary Commission.
The Clerk of this Court is directed to give notice of this action pursuant to Ind. Admission and Discipline Rule 23(8)(d) and to provide to the Clerk of the United States Court of Appeals for the Seventh Circuit, to the clerks of each of the U.S. District Courts in this state, and to the clerks of the United States Bankruptcy Courts in this state the respondent's last known address as reflected in the records of the Clerk.
All Justices concur.